Citation Nr: 1758321	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-30 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic disability manifested by loss of part of the left carotid artery, to include a collapsed or occluded carotid artery and a circulatory disorder, lightheadedness, and hypertension. 

2. Entitlement to service connection for sterility (previously considered as erectile dysfunction), to include as secondary to service connected postoperative residuals of the excision of a malignant tumor of the left parotid gland.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to May 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

This case was previously before the Board in September 2012 and May 2017, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran's left carotid artery is intact. The Veteran's hypertension, transient ischemic attacks, and occluded left carotid artery were not manifest during service, did not manifest within one year of separation, and are not attributable to any aspect of service.

2. There is no clinical finding of sterility.


CONCLUSIONS OF LAW

1. A chronic disability manifested by loss of part of the left carotid artery, to include a collapsed or occluded carotid artery and a circulatory disorder, lightheadedness, and hypertension, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 1112, 1113. 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Sterility was not incurred in or aggravated by service, nor is it due to the Veteran's service connected postoperative residuals of the excision of a malignant tumor of the left parotid gland. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." 38 C.F.R. § 3.303(b). When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

III. Analysis

Left carotid artery

The Veteran contended in a March 2007 statement that, "In 1996 I had a stroke and lost part of my left carotid artery.  Luckily I only had paralysis for about a week and recuperated, and have been taking blood pressure medicine since that time.  I don't know if the stroke had anything to do with my military problems [including radiation treatment for a tumor of the left parotid gland] or not, but [the anatomical area where I lost] part of my left artery behind my ear is close to the radiation site."

In his October 2008 substantive appeal, the Veteran asserted that he had "a small stroke" in February 1996, and was put on a one aspirin per day regimen and blood pressure medication.  He noted that his treating technician had stated that part of his left carotid artery had collapsed and was no longer there, and that the blood flow to his brain was coming from other arteries instead-a process called collateral circulation.  The Veteran stated:

Since I was hit on the left side of my head [with a pugil stick] during combat training...I contend that this blow to my head and the following surgery/radiation treatments [for a tumor discovered in service during treatment for his head wound] are connected to the circulatory problem [that caused] a later stroke.

The Veteran underwent surgery in August 1973, while in service, to remove a tumor and a portion of his left parotid gland. The attending physician noted that the Veteran sought treatment for a five to six month history of a mass in the left temporomandibular area that was increasing in size.  There was no mention of head trauma or involvement of the carotid artery.  The Veteran contends that he is missing part of his left carotid artery as the result of either his parotidectomy in service or a head injury in service. He states that this has caused a circulatory disorder, lightheadedness, and hypertension. 

As noted above, the Veteran had a parotidectomy in 1973 to remove a tumor and a portion of the parotid gland. The Veteran also states he received a head injury during training when he was hit with a pugil stick on the left side of the head. For the purposes of obtaining a nexus opinion, the Board instructed the examiner to accept the Veteran's account of his injury.

In 1996, the Veteran had a stroke. Medical records show that the left carotid artery is fully intact, but that there was an occlusion of the left carotid system. In November 2013, the VA examiner diagnosed the Veteran with hypertension, transient ischemic attacks (TIAs), and occluded carotid artery. 

At the November 2013 VA examination, the VA examiner opined that the Veteran's hypertension, TIAs, and occluded carotid artery are all less likely than not due to service. The stated rationale was that medical literature does not substantiate radiation therapy or removal of the parotid gland as the cause of any of the noted conditions. However, the examiner stated that there was no indication of head trauma in service. As the Veteran had stated he was hit in the head during service, an addendum opinion was required.  

The Board remanded in March 2016 for an addendum opinion that considered the Veteran's account of being struck in the head during training. The same examiner provided an opinion in June 2016. This opinion again stated that it is less likely than not that the Veteran's hypertension, TIAs, and occlusion of the carotid artery are related to service, as medical literature does not substantiate radiation therapy, removal of the parotid gland, or head injury as causes of hypertension, TIAs, or occluded internal carotid artery. The Board finds the examiner to be competent and credible. As the opinion reflects a thorough review of the file and is supported by medical literature, the Board finds it is entitled to substantial probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

This is the only medical opinion of record. The Veteran has alleged that his disabilities are a result of the incidents in service, but he is not competent to report on etiology. See Jandreau, 492 F.3d at 1377. Therefore his statements to that effect have no probative weight. As such, the Board finds that service connection is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

Hypertension is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

However, the Veteran's discharge examination noted normal blood pressure of 110/65 mmHg, and there is no evidence of hypertension until the Veteran's stroke in 1996, more than twenty years after the Veteran was discharged. The Veteran himself has said that he did not have symptoms of hypertension nor was he treated for hypertension prior to his stroke. The evidence does not support a finding that hypertension was incurred in service or manifested within one year of separation. Service connection is therefore not warranted on a presumptive basis or due to continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

Sterility

Following his parotidectomy, the Veteran underwent radiation therapy. The Veteran has noted that he has never had children and contended this is a result of the radiation therapy. While the Veteran is competent to report the fact that he has not had children, he is not competent to report that he is sterile, as this is a medical finding. See Jandreau, 492 F.3d at 1377.

The Board remanded the claim in March 2016, noting that the Veteran had submitted lab results from a semen analysis in October 2008, and instructed the examiner to review the file and provide an opinion as to whether there is a clinical finding of sterility. The examiner stated that he had reviewed the entire file and that there was no official diagnosis of sterility or infertility.  The examiner noted that the Veteran was evaluated by expert urologist in 2001 who noted that the Veteran had psychological erectile dysfunction (ED). His ED is not secondary to radiation therapy to his parotid malignancy.  He was last seen by his VA primary care provider on March 23, 2007 and there was no mention of ED, including sterility or infertility.


There is nothing in the file to indicate that the examiner is not competent or credible, and the opinion was based on a thorough review of the Veteran's file. Accordingly, the Board finds this opinion is entitled to significant probative weight. See Nieves-Rodriguez, 22 Vet. App. 295.

Without a current disability, service connection may not be granted on any basis. The preponderance of the evidence weighs against a finding that the Veteran is sterile. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for chronic disability manifested by loss of part of the left carotid artery, to include a collapsed or occluded carotid artery and a circulatory disorder, lightheadedness, and hypertension, is denied.

Entitlement to service connection for sterility (previously considered as erectile dysfunction), to include as secondary to service connected postoperative residuals of the excision of a malignant tumor of the left parotid gland, is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


